Citation Nr: 9921207	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-31 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability (residuals, fracture, right patella with post-
traumatic arthritis), currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October to December 
1951, and from October 1954 to October 1956.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 1994 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 1996, the Board remanded this case for further 
development.  The requested development was accomplished, to the 
extent possible.  In May 1999, the RO issued a supplemental 
statement of the case which recharacterized the appellant's right 
knee disability, deleting the prior 10 percent rating under 
Diagnostic Code 5010-5257 and assigning a 20 percent rating under 
Diagnostic Code 5299-5262 for residuals of a fracture of the 
right patella with post-traumatic arthritis.  The 20 percent 
rating was made effective on a facts-found basis within a year of 
receipt of the claim, specifically, November 30, 1993, the date 
of outpatient treatment for the right knee when it was found that 
he had only 80 degrees of forward flexion.  The appellant 
continues to disagree with the rating assigned for his disability 
and hence, the case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Clinical findings on a VA orthopedic examination in November 
1998 revealed only some crepitus, described as patellar grinding, 
which was actually bilateral in nature, but there was no evidence 
of swelling, collateral ligamentous laxity, deformity, 
subluxation, or malunion of the tibia and fibula.

2.  On the 1998 VA examination, the appellant had mild 
degenerative changes of the right knee confirmed by MRI, but 
range of motion testing did not reveal evidence of limitation of 
extension to 15 degrees or limitation of flexion to 30 degrees.  
Based on his complaints and the clinical examination, the 
appellant's disability in the right knee was described as 
moderately disabling.

3.  The evidence in this case does not reflect that the appellant 
has required frequent hospitalizations for his service-connected 
right knee disability in the years after service.  Moreover, it 
is not currently shown that this disability causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  The appellant's right knee disability is no more than 20 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5299-5262 (1998).

2.  Application of extraschedular provisions for the appellant's 
right knee disability is not warranted in this case.  38 C.F.R. 
§ 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The appellant was most recently evaluated on a VA compensation 
examination conducted in November 1998, pursuant to the Board's 
remand instructions of March 1996.  Prior to 1998, the 
appellant's service-connected right knee disability was evaluated 
on a VA compensation examination conducted in March 1994.  The 
balance of the relevant evidence of record consists mainly of VA 
outpatient treatment reports dating from 1993 to 1996.  However, 
for the purposes of this appeal, primary emphasis will be placed 
on the reported complaints and findings noted on the 1998 VA 
examination as that examination was based on a complete review of 
the evidence in the claims file by the medical examiner in 
addition to being the most recent evaluation of the appellant's 
right knee.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(while evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern).

The report of the November 1998 VA orthopedic examination noted 
the appellant's complaints of discomfort in the right knee, 
described as "it just aches a little," with related complaints 
of occasional swelling.  The appellant further explained that 
although he did not always require wearing a knee pad for support, 
when the weather was either hot or cold, it would bother him - he 
would feel like "cutting it off."  He added that he definitely 
could not run or climb stairs, and he could only squat down on his 
left side.  The appellant further explained that he could still 
drive, but could not do heavy work.  He also told the examiner 
that he was employed on a part-time basis, doing odd jobs whenever 
he could.

Objectively, the appellant was noted to be a well-developed, 
fairly well nourished elderly male who walked with a limping gait.  
After disrobing, he was examined while standing and there was no 
evidence of right knee effusion.  There was a two centimeter by 
one-and-a-half centimeter pigmented macular scar on the right 
popliteal area (noted by history as related to his 1994 arthrotomy 
surgery), which was described as healed and leaving only a 
pigmented scar.  Additional clinical findings on examination were 
as follows:

There was no varus or valgus deformities of 
the knees.  There was no genu recurvatum.  
There was no evidence of popliteal cysts.  
He could squat to about 1/3 of the way down 
to his haunches.  The patellae were well 
aligned.  In the recumbent position the 
knees could be extended to 0 degrees and 
flexed on the right to 110 degrees and on 
the left to 130 degrees.  McMurry sign was 
negative bilaterally.  There was no laxity 
of the cruciate or collateral ligaments of 
either knee.  However, the patellar 
grinding test was positive bilaterally.  He 
flinched when this was done on both knees.  
There was roughness of the bearing surfaces 
of both patellae.  There is a 1 
[centimeter] scar noted on the medial 
aspect of the right knee at the level of 
the medial femoral condyle.  Palpation of 
the scar elicited no discomfort but 
palpating the lateral aspect of the right 
knee elicited some discomfort.  Any efforts 
to flex the right knee beyond 110 degrees 
was unsuccessful.  The veteran flinched and 
cried out in discomfort.  Apley's 
restriction and compression test are 
equivocal at this time.  The circumference 
of the thighs at the lower third level was 
16 inches on the left and 161/2 inches on the 
right.  The circumference of the knees at 
this time is 15 inches bilaterally.  The 
circumference of the calves at 
corresponding levels is 15 inches on the 
left and 141/2 inches on the right.  There 
was no pitting edema of the legs.  Good 
pedal pulses are palpable.  There were no 
varicosities.

Based on these findings, together with a complete review of the 
appellant's medical history noted by the VA outpatient treatment 
reports dated in 1993-96 and the report of the 1994 VA 
examination, the examiner provided the following opinion regarding 
the level of disability in the appellant's right knee:

In summary, this veteran seems to have 
bilateral chondromalacia patellae, and in 
addition has residual from the patellar 
injury incurred in 1956 [in service].  
There is no swelling of the knees at this 
time, and this should not be a cause for 
confusion because joints that have been 
injured have a tendency to swell 
intermittently depending on the type of 
activity that the individual may be 
engaging at the time.  In this case there 
is no swelling but in 1994 when this 
examiner first saw this veteran there was a 
small amount of swelling.  It is as simple 
as that.

An MRI taken in conjunction with the 1998 VA examination was 
interpreted by the above-described examiner as revealing some mild 
patellofemoral arthritis with intact cruciate and collateral 
ligaments.  Based on all of these findings, the examiner diagnosed 
post-traumatic right knee osteoarthritis, moderately disabling.

As alluded to above, development efforts undertaken by the VA to 
comply with the Board's remand of March 1996 resulted in obtaining 
additional VA outpatient treatment reports dated in the 1993-96 
time period.  Most of these reports described treatment for 
unrelated medical conditions, but, as mentioned above, the 
appellant was seen in November 1993 for knee pain complaints at 
which time he had only 80 degrees of flexion.  More recently, he 
was seen on a few occasions between July and October 1996 during 
which times he complained of chronic knee pain, although he had 
full range of motion noted in August 1996, but with incremental 
pain as he moved his knee through the range of motion test.

II.  Analysis

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the appellant's 
contentions regarding the increased severity of the right knee 
disability.  See Jones v. Brown, 7 Vet. App. 134 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

A merits-based review of the appellant's claim requires the Board 
to provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1).  The statement must be adequate to enable 
a claimant to understand the precise basis for the decision, as 
well as to facilitate review by the U. S. Court of Appeals for 
Veterans Claims (the Court).  Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  To comply with this requirement, the Board must analyze 
the credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, as the Court has 
pointed out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Furthermore, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is against 
the claim.   Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

With respect to the rating of musculoskeletal joint disabilities, 
the Court has held that the Board must consider the application 
of 38 C.F.R. § 4.40 (1998) regarding functional loss due to joint 
pain on use or during flare-ups, and 38 C.F.R. § 4.45 (1998) 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202, 203 
(1995) (sections 4.40 and 4.45 make clear that pain must be 
considered capable of producing compensable disability of the 
joints); see also Quarles v. Derwinski, 3 Vet. App. 129 (1992) 
(failure to consider section 4.40 was improper when that 
regulation had been made potentially applicable through 
assertions and issues raised in record).

Accordingly, the Court's holding in DeLuca requires the Board to 
consider whether an increased schedular rating for the 
appellant's right knee disability may be in order on three 
independent bases: (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results reflect 
findings which support higher ratings pursuant to the delineated 
schedular criteria; (2) pursuant to 38 C.F.R. § 4.40 on the basis 
of additional functional loss due specifically to complaints of 
pain on use or during flare-ups; and (3) pursuant to 38 C.F.R. 
§ 4.45 if there is additional functional loss due specifically to 
any weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 5003 
or 5010, the General Counsel recently held that the Board must 
consider whether an increased schedular or separate rating may be 
in order pursuant to 38 C.F.R. § 4.59 on the basis of painful 
motion "with joint or periarticular pathology."  See VAOPGCPREC 
9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held the Board's 
consideration of sections 4.40, 4.45 and 4.59 depended on whether 
the musculoskeletal disability was rated under a specific 
diagnostic code that did not involve limitation of motion and 
where another diagnostic code based on limitation of motion was 
potentially applicable to the particular disability under 
consideration.  Ibid.  However, the General Counsel cautioned 
that the applicability of a separate or multiple rating for a 
musculoskeletal disability was subject to the limitations of 38 
C.F.R. § 4.14, which prohibits "the evaluation of the same 
manifestation [of a disability] under different diagnoses."  Id.

After review of all material issues of fact and law, the Board 
concludes that a preponderance of the evidence found probative to 
the appellant's claim is against entitlement to more than a 20 
percent schedular evaluation for his right knee disability under 
Diagnostic Code 5299-5262.  As alluded to above, the appellant's 
right knee disability was recharacterized by the RO in May 1999, 
deleting the prior 10 percent rating under Diagnostic Code 5010-
5257 and assigning a 20 percent rating under Diagnostic Code 5262 
for residuals of impairment of the tibia and fibula with moderate 
knee disability.  The RO assigned an effective date for the 20 
percent rating under Diagnostic Code 5262 from November 30, 1993.  
Hence, as the now-deleted 10 percent rating under Code 5257 was 
effective from a later date, January 11, 1994, there was no 
reduction in the total amount of compensation payable that would 
give rise to a rating reduction issue.  See VAOPGCPREC 71-91, 57 
Fed. Reg. 2316 (1992) (where the evaluation of a specific 
disability is reduced but the amount of compensation is not 
reduced because of a simultaneous increase in the evaluation of 
one or more other disabilities, 38 C.F.R. § 3.105(e) is not 
applicable).

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, provides 
that, in the selection of code numbers, injuries will generally 
be represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (1998).  In 
this case, Diagnostic Code 5262 applies to tibia/fibula 
impairment and provides for ratings above the current 20 percent 
level assigned for malunion of the tibia/fibula with "marked" 
knee or ankle disability (30 percent) and nonunion of the 
tibia/fibular with loose motion requiring a brace (40 percent).  
The 40 percent rating is the maximum schedular rating under this 
code.

Degenerative arthritis, if substantiated by x-ray findings, it is 
rated pursuant to the criteria given under Diagnostic Code 5003 
which provides for rating the disability on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In the 
absence of ratable limitation of motion, which includes the 
noncompensable levels under Diagnostic Codes 5260-61, see infra 
for criteria; see supra, VAOPGCPREC 9-98, a 10 percent rating 
applies where there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  A 20 
percent evaluation requires x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  The ratings based on x-
ray findings are not to be combined with ratings based on 
limitation of motion.
Limitation of motion of the knee would be rated under Diagnostic 
Codes 5260 or 5261, for limitation of flexion or extension of the 
leg.  Diagnostic Code 5260 provides for a noncompensable 
evaluation if flexion is limited to 60 degrees.  A 10 percent 
evaluation applies where flexion is limited to 45 degrees.  A 20 
percent evaluation requires flexion limited to 30 degrees, and a 
30 percent evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable evaluation for 
extension limited to five degrees, and for a 10 percent 
evaluation for extension limited to 10 degrees.  A 20 percent 
evaluation requires extension limited to 15 degrees, and a 30 
percent evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent evaluation, 
and extension limited to 45 degrees warrants a 50 percent 
evaluation.

After having reviewed all of the relevant medical evidence, the 
Board concludes that the appellant is entitled to no more than the 
currently assigned 20 percent evaluation for the right knee.  His 
complaints of chronic knee pain with occasional impairment caused 
by swelling episodes with activity and/or weather changes, noted 
by the record in this case, have been considered; however, the 
Board assigns the greater weight of probative value to the 
objective medical evidence, in particular, the recent VA 
examination conducted in November 1998.  Clinical findings on this 
examination were essentially negative.  Specifically, there was no 
clinical evidence of collateral ligamentous laxity, deformity, or 
other more severe impairment (subluxation, lateral instability, or 
nonunion of the tibia and fibula).  In addition, there was no 
clinical evidence of swelling and he had only some crepitus, 
described as patellar grinding, which was actually bilateral in 
nature.  In addition, there was no evidence of lateral collateral 
ligament laxity, genu recurvatum, or varus/valgus deformities.  An 
MRI was interpreted as showing only mild degenerative changes with 
intact cruciate and collateral ligaments.  In addition, although 
range of motion of his right knee revealed some restriction, he 
still had from 0 to 110 degrees of extension-flexion range of 
motion.  The Board observes that the appellant had some pain with 
motion and he could not flex beyond 110 degrees, however, the 
total disability picture presented, which reflects relatively 
negative clinical deficits in the appellant's right knee, 
preponderates against a finding of more than moderate impairment 
as measured by the schedular standards.

By reason of the above findings, and in accordance with the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
disability picture presented supports a rating that is no higher 
than the currently assigned 20 percent evaluation for the right 
knee under Code 5262.  In the absence of clinical findings noted 
on the recent 1998 VA examination that would indicate a more 
disabling condition, i.e., findings showing chronic swelling and 
more severe pain complaints beyond what the appellant described - 
"it just aches a little," the Board concludes that a separate 
rating under code 5003 for his mild arthritic changes noted on 
the MRI is not otherwise in order.

Moreover, absent clinical evidence of same as shown on the recent 
1998 VA examination, the appellant's right knee disability is not 
entitled to a higher rating pursuant to diagnostic codes 5257 (no 
evidence of "severe" recurrent subluxation or laxity shown on 
the 1998 examination), 5260-61 (no measurable deficits of range 
of motion above 20 percent disabling, i.e., flexion limited to 15 
degrees or extension limited to 20 degrees or higher), or 5262 
(no radiographic evidence of nonunion of the tibia and fibula).  
Thus, the Board finds that a 20 percent evaluation for the right 
knee under Diagnostic Code 5262 appears adequate to compensate 
his current level of impairment as the rating criteria under this 
diagnostic code would account for the appellant's complaints of 
difficulty ambulating with occasional problems caused by swelling 
with more strenuous activity and/or weather changes.  This rating 
also matches the degree of disability described by the examiner 
on the 1998 examination - moderately disabling.

As there is no medical evidence of ankylosis of the right knee 
(code 5256) or joint abnormalities manifested by genu recurvatum 
(code 5263), a rating under these diagnostic code criteria is 
also not in order.

With respect to above, the Board notes that the diagnostic 
impressions noted on the 1998 VA examination did not include any 
comments regarding employment difficulties the appellant would 
likely experience due to his right knee disability.  However, the 
Board would like to make clear that the description of his 
disability in these terms is not the only evidence to be 
considered that will determine the outcome of this claim.  What 
matters is that the medical findings of record are insufficient 
to warrant greater than a 20 percent evaluation for the right 
knee under the schedular standards.  Thus, for purposes of 
entitlement to Government benefits, VA recognizes that his knee 
disability approximate a 20 percent average impairment of earning 
capacity of what he could earn in civilian occupations.  See 
38 C.F.R. § 4.1 (1998).

As alluded to above, the Board must also address whether an 
increased rating for the appellant's right knee disability is 
warranted under 38 C.F.R. §§ 4.40, 4.45.  The regulation for 
musculoskeletal system functional loss in section 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to 
perform the normal working movements of the 
body with normal excursions, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional loss, 
which respect to all these elements.  The 
functional loss may be due to absence of 
part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other pathology, 
or it may be due to pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the claimant 
undertaking the motion.  Weakness is as 
important as limitation of motion, and a 
part that becomes painful on use must be 
regarded as seriously disabled.  A little 
used part of the musculoskeletal system may 
be expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] or 
the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as movement abnormalities, 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); excess 
fatigability; and incoordination (impaired ability to execute 
skilled movements smoothly).

The appellant's complaints of pain in his right knee do not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the preponderance of the medical evidence does not 
substantiate additional range-of-motion loss in this joint due to 
pain on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  As noted above, the 
examiner who conducted the 1998 VA examination observed that the 
appellant would not flex his knee beyond 110 degrees, however, it 
was also noted that he described his pain complaints in less 
severe terms - aching a little - which when viewed together with 
the fact that his 0 to 110 degrees of extension-flexion would not 
warrant more than a 20 percent rating under the schedular 
standards, indicates to the Board that he does not actually have 
any "additional" functional impairment to conclude that an 
increased rating above 20 percent is in order.  Moreover, 
regarding section 4.45, the Board notes that at the time of the 
1998 VA examination the appellant was not using a brace for 
support at all times, and he was not experiencing any episodes of 
instability.  This finding preponderates against a finding that 
he has any additional functional loss due to movement 
abnormalities, weakened movement, or incoordination.  Thus, as 
the record currently stands, there is no objective medical 
evidence which confirms the presence of additional functional 
loss in the appellant's right knee beyond the impairment 
reflected by the current rating assigned under Code 5262.  In 
summary, the recent clinical findings as reported on the 1998 VA 
examination do not reflect a significant level of impairment 
caused by the right knee disability that would support higher 
schedular ratings under any applicable criteria found in 
38 C.F.R. Part 4.

With respect to the above, it appears that the exact degree or 
"extent" of functional loss due the appellant's pain complaints, 
expressed either in mathematical or medically certain terminology, 
is an elusive concept from a medical standpoint.  As the Court has 
stated, "[m]edicine is more art than exact science" and 
therefore, mere reliance on pain complaints is insufficient to 
establish an increased level of disability, especially where the 
clinical findings are not remarkable.  Lathan v. Brown, 7 Vet. 
App. 359, 366 (1995).

Accordingly, the Board finds that a preponderance of the evidence 
is against a finding of "additional functional loss" in his 
right knee that is evidently caused by his pain complaints.  
Consequently, the benefit-of-the-doubt doctrine under 38 U.S.C.A. 
§ 5107(b) is not for application in this case as the evidence for 
and against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing Gilbert, 
supra, 1 Vet. App. at 54, the Court found "significant" evidence 
in support of veteran's claim).  In this case, for the reasons 
stated, the Board finds that a preponderance of the evidence to be 
against the claim.  See Gilbert and Alemany.

Moreover, although the Board is required to consider the effect of 
pain when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
disability rating for the right knee is not warranted, based on 
the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

III.  Additional Considerations

Ratings under other Diagnostic Codes

The Board has considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they were 
raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, for the reasons discussed above, the Board 
concludes that the currently assigned rating for the appellant's 
service-connected right knee disability adequately reflects the 
level of impairment pursuant to the schedular criteria.

In particular, as detailed above, the Board has given 
consideration to evaluating this disability under different 
diagnostic codes.  The Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  However, in the instant 
case, the Board finds that Diagnostic Codes 5299-5262 for the 
right knee is the most appropriate schedular criteria for the 
evaluation of this disability.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Appellant's contentions

The appellant's contentions on appeal as well as his personal 
statements have been accorded due consideration; however, the 
Board concludes that the recent medical findings discussed above 
are more probative of the current level of disability.  See 
Francisco, 7 Vet. App. at 58.  These medical findings, when 
compared to the applicable rating criteria under 38 C.F.R. part 
4, simply do not support an increased rating for the right knee 
disability.

It should be emphasized that the diagnoses and clinical findings 
rendered on the recent 1998 VA examination are consistent with 
the appellant's medical history, described in detail above, and 
are essentially uncontradicted by any other recent medical 
evidence of record.  There is no evidence of record showing that 
the appellant is qualified to render a medical diagnosis or 
opinion.  Hence, the medical evidence of record cited above 
specifically outweighs his views as to the etiology of his 
complaints and/or the extent of functional impairment caused by 
the right knee disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay assertions will not support a 
finding on questions requiring medical expertise or knowledge).

IV.  Extraschedular Consideration

It is noted that the RO did not consider referral of this claim 
for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1998) when it last adjudicated the claim by supplemental 
statement of the case in May 1999.  Nevertheless, the Board does 
not find that a remand is in order with respect to extraschedular 
consideration as it has not been claimed by the appellant or 
inferred by his contentions, and it does not appear from review 
of the medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
obligated to seek out all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the regulation 
as precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on its 
own.  Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to the 
appellant, as the question of an extraschedular rating is a 
component of an increased rating claim and the appellant had full 
opportunity to present the claim before the RO.  Bagwell, 9 Vet. 
App. at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As fully 
detailed above, the medical evidence does not reflect that the 
appellant's right knee disability is more severe than the current 
20 percent schedular level and hence, it does not appear that the 
appellant has an "exceptional or unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has required 
inpatient hospitalization in the recent past for his right knee 
disability.  In addition, there is no recent record of 
significant or regular outpatient treatment for this disability.  
With respect to employment, it is noted that the appellant is 
currently unemployed, except for doing occasional odd jobs on a 
part-time basis.  However, the record also reflects that he last 
worked on a full-time basis many years ago and it is not claimed 
or shown that he has looked for new employment since then.  Thus, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his service-connected right knee 
disability.  In the absence of any evidence which actually shows 
that his disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is not 
in order.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).



ORDER

An increased rating above 20 percent for the right knee 
disability is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

